            Case 1:19-cv-08019-PGG Document 34 Filed 11/18/19 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MEF I, LP,
                                         Plaintiff,                   Civil Action No.:

                 - against -                                          19-cv-8019-PGG

 SHIFTPIXY, INC.

                                         Defendant.



                DECLARATION OF ARI MORRIS IN SUPPORT OF A
        PRELIMINARY INJUNCTION AND THE APPOINTMENT OF A RECEIVER


       ARI MORRIS hereby declares under penalty of perjury under the laws of the United States

of America:

       1.       I am the Portfolio Manager of MEF I, LP (“MEF”), the plaintiff in the above

captioned action, and am personally familiar with the facts set forth herein.

       2.       I make this declaration in support of plaintiff’s application for an order: (a) pursuant

to Fed. R. Civ. Proc. 65, enjoining defendant ShiftPixy, Inc. from using, selling, transferring or

disposing of any of the Collateral, or any part thereof, as defined in that certain written Security

Agreement dated June 4, 2018, executed and delivered by defendant to plaintiff; and (b) pursuant

to Fed. R. Civ. Proc. 66, appointing plaintiff as receiver to exercise all of the remedies and rights

conferred upon it by written agreement between the parties under that Security Agreement dated

June 4, 2018, including but not limited to the right to take possession of the Collateral as defined

in said agreement, including but not limited to any and all revenue, income, dividend, interest,
            Case 1:19-cv-08019-PGG Document 34 Filed 11/18/19 Page 2 of 5




check, draft, note, trade acceptance or other instrument evidencing an obligation to pay any such

sum to defendant.

   A. THE STRUCTURE OF THE NOTES AND THEIR CONVERSION FEATURES

       3.       The Defendant, ShiftPixy, Inc. (“ShiftPixy”) mischaracterizes the June and

December notes. Contrary to its assertions, MEF could not convert the entire amounts due on the

Notes to common shares at a discount to the market price. Rather, the Notes had two separate

conversion features.

       4.       The first conversion feature (Section 4 of the Notes, a “Conversion”) allowed MEF

to convert the stock at a fixed price: $2.49/share (the stock price on June 5, 2018). Each

Conversion reduced the outstanding principal of the Notes. From the date of its investment until

today, MEF executed one Conversion, which occurred in November 2018 for 106,203 shares.

MEF received the shares on November 29, 2018, on which day the closing price for ShiftPixy’s

stock was 2.99/share. Accordingly, the Conversion allowed ShiftPixy to retire roughly $250,000

of Note principal.

       5.       The second conversion feature (Section 2(e) of the Notes, an “Amortization”)

allows ShiftPixy to elect to pay the regularly scheduled amortization payments in stock rather than

in cash. Amortizations convert at a 15% discount (based on the stock’s volume weighted average

price). ShiftPixy elected to pay Amortizations in stock a majority of the time, presumably because

it was unable or unwilling to pay cash for the Amortizations. MEF was given the option to have

three amortization payments made in stock. It elected this option for one half of one amortization

payment.




                                                -2-
            Case 1:19-cv-08019-PGG Document 34 Filed 11/18/19 Page 3 of 5




   B. THE FINANCIAL CONDITION OF SHIFTPIXY

       6.       Contrary to the statements by Scott Absher, the reason for his company’s

plummeting stock price is due to its financial condition, not short selling. MEF has never

participated in short selling of ShiftPixy’s stock. Rather, a review of its stock price declines shows

that the stock price declined 28% the day after it released its 3rd quarter 2018 financials. The day

after it released its 4th quarter 2018 financials, the stock declined 33%. The following three

quarters, the stock declined 10% on average the day following each earnings release.

       7.       MEF last held shares of ShiftPixy’s stock on April 17, 2019. Since then, the stock

price has declined from $1.03 to a current price of $0.26, further evidence that MEF has had no

material negative impact on the company’s stock.

       8.       ShiftPixy’s financial health continues to be shaky at best. A review of its most

recently filed financial statement for the period ended May 31, 2019, shows a dismal picture. In

it, ShiftPixy reveals that its total current assets are approximately $13.2 million and current

liabilities are $22.2 million, equating to Working Capital deficit of $9 million (Working Capital is

defined as a company’s current assets less its current liabilities). Couple this Working Capital

deficit with the             in losses the company experienced over the past two years described

by Mr. Absher, it shows a financially unsound company that is at risk of collapse. This risk is

exacerbated by the ShiftPixy’s receipt of the notice from NASDAQ that it will be delisted because

it no longer meets the listing requirements.

       9.       Given ShiftPixy’s continued losses, severe Working Capital deficit, declined stock

price, inability to attract additional financing and possible delisting from NASDAQ, MEF fears

that ShiftPixy will not be solvent and able to repay the Notes at the end of this litigation.



                                                 -3-
         Case 1:19-cv-08019-PGG Document 34 Filed 11/18/19 Page 4 of 5




   C. AMOUNTS DUE UNDER THE NOTE

       10.     All parties agree that ShiftPixy is in default under the Notes; accordingly the

amount owed is calculated based on the “Mandatory Default Amount” as defined in Section 1 of

the Notes.

       11.     Mr. Absher states that ShiftPixy believes admits that, based on the Defendant’s own

calculations, it owes the Plaintiff “roughly $1 million.” This amount appears to be based on an

incorrect application of the Mandatory Default Amount, which can be calculated in two ways, with

the higher number being the amount owed. (See Notes Section 8(b)).

       12.     Attached hereto as Exhibit “A” is a calculation of the amounts due under the two

Notes using both methods of calculation in the Mandatory Default Amount. Based on this

calculation, the total amount due under the Notes as of August 15, 2019 is $1,961,074.16.

If ShiftPixy is willing to pay MEF the amount that ShiftPixy itself claims is due – $1 million –

then MEF will withdraw its requests for a restraining order and the appointment of a received and

the parties could proceed with the litigation on the sole issue of the remaining amounts owed under

the Notes, if any.

   D. THE LOCKUP AGREEMENT

       13.     Mr. Absher’s is incorrect in stating that Stephen Holmes’s breach of the Lockup

Agreement is not a default under the Notes. Mr. Absher’s argument is premised on the incorrect

assertion that the Lockup Agreement is not a “Transaction Document” as such term is defined

Section 1.1 of the Securities Purchase Agreement dated June 4, 2018, a copy of which is annexed

hereto as Exhibit “B”. In the Securities Purchase Agreement, “Transaction Document” is defined

to include “this Agreement, the Notes, the Warrants, the Lock-up, the Registration Rights



                                                -4-
         Case 1:19-cv-08019-PGG Document 34 Filed 11/18/19 Page 5 of 5




Agreement…” (emphasis added). “Lock-up” is defined to include the Mr. Holmes’s Lockup

Agreement. The securities purchase agreement attached to the Absher Dec. is dated March 11,

2019 and MEF is not a party to that agreement (See Absher Dec. Exhibit C).

       14.     The Lockup Agreement was delivered by ShiftPixy in connection with the

Securities Purchase Agreement. MEF specifically relied upon it as a condition for the financing,

as we did not want ShiftPixy’s insiders divesting themselves from their company while our

investment was in place.

   E. APPOINTMENT OF A RECEIVER

       15.     ShiftPixy has argued that if a receiver is appointed, it should not be MEF because

the Securities Exchange Commission has filed an action against Joshua Sason, the manager of the

general partner of the MEF. The action against Mr. Sason is unrelated to this case. However,

myself or another partner of MEF who is unrelated to Mr. Sason and his companies could just as

easily and effectively serve as the receiver.



Dated: New York, New York
       November 18, 2019




                                                      Ari Morris




                                                -5-
